Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection over patent number 11033039 is withdrawn due to the terminal disclaimer filed and approved on 4/7/2022.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 6 recites “deproteinized whey” which is not recited as a possible dairy ingredient in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,3,5,6, 8-11,13,15-19,21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galer(US 2011/0244105)  in view of Fannon(US 2013/0337142), ThinkDairyUSA.org(Whey Permeate powder), and Merrill(US 2006/0008555).
Regarding claims 1,3,5,8,11,17, 18, Galer teaches an anticaking agent for cheese comprising 50% of a dairy powder and 50% non-dairy anti-caking blend(table 1, 94% cheese shreds are coated with a composition comprising 3% cream cheese powder and 3% non-dairy anticaking blend). Since Galer teaches that the dairy powder and non-dairy anticaking blend can be first mixed together in one single composition(paragraph 33), the composition as a whole is considered an anticaking agent due to its anticaking properties. Galer teaches that the anticaking blend in the anticaking agent can comprise cellulose fiber, starch, and flour(paragraph 33). Therefore, the anticaking agent comprises 50% non-dairy ingredients such as starch, fiber(cellulose) and optionally flour. 
Galer teaches that the dairy powder can be  “any commercially available dairy powder(paragraph 21)” but is silent on the use of milk permeate powder, whey permeate powder or dried whey. However, it would have been obvious to use whey permeate powder since it is a commercially available dairy powder that can meet the functional requirements of Galer. 
For example, Think Dairy USA.org teaches that whey permeate powder is a coproduct of the production of whey protein concentrate and whey protein isolate. Think Dairy USA further teaches that whey permeate powder has “good solubility and a pleasant dairy flavor.”
It would have been obvious to use whey permeate powder as the dairy powder in Galer since it is taught in Think Dairy USA.org to be a commercially available dairy powder that has “pleasant dairy flavor.”
	Galer teaches that the anticaking agent comprises an anticaking blend of calcium sulfate and potato starch(paragraph 42) but is silent on the amount of each component. However, Fannon teaches an anticaking blend that comprises 30-65% starch such as potato starch, 30-65% calcium component such as calcium sulfate, and 0.1-40% fat such as mineral oil(paragraphs 38, 44 and 45). Fannon teaches that the anticaking blend helps to promote the melt of cheese, reduces browning, and improves flavor and texture(paragraph 36).  It would have been obvious to use the anticaking blend of Fannon including 30-65% potato starch, 30-65% calcium sulfate, and 0.1-40% fat such as mineral oil as the anticaking blend in Galer in order to help to improve properties such as melt, browning, and flavor and texture. Since Galer teaches that the natamycin/anticaking blend can be combined with the dairy powder, it would have been obvious to combine the dairy powder with the anticaking blend in Fannon in order to achieve the anticaking agent as recited in claim 8. 
	When replacing the anticaking blend in Galer(table 1, anticaking agent comprises 50% anticaking blend) with the anticaking blend in Fannon, the composition as a whole would comprise 15-32.5% starch, 15-32.5% calcium sulfate, and 0.05-20wt% mineral oil. These amounts overlap the claimed ranges in 8 and 17 and render them obvious. 
	Fannon teaches cooking a divided cheese product with an anticaking agent comprising starch, a calcium component such as calcium sulfate, and an oil such as mineral oil in an impinger oven at a temperature of 450F for 4 minutes 30 seconds(paragraph 67). Fannon teaches that this divided cheese has similar browning to a shredded cheese with a cellulose anticaking agent(table 75). Fannon further teaches that divided cheese with a cellulose anticaking agent has similar browning to cheese without any anticaking agent(paragraph 12). Therefore, a divided cheese with the anticaking agent taught in Galer and Fannon would be expected to brown similarly to a divided cheese without the anticaking agent. 
Furthermore, Merrill teaches a coating composition comprising whey protein and an oxidoreductase such as glucose oxidase that reduces fat and/or oil absorption in the food during cooking(paragraph 74). The oxidoreductase reduces the high sugar content present in the whey protein, which reduces browning of the intended food product(paragraph 109). Therefore, it would have been obvious to include an oxidoreductase such as glucose oxidase in with the anticaking composition of Galer, Fannon, and Think Dairy USA.com in order to prevent any browning that may occur from the presence of the whey protein. 
Galer teaches that “The dairy powder may be of a sufficiently small particle size such that its presence is not immediately apparent upon visual inspection”(paragraph 23).  Therefore, it would have been obvious to make the particle size of the anticaking agent sufficiently small enough to not be visually apparent on the shredded cheese product, i.e. would have “little to no visibility” as claimed. 
Regarding claim 6, Galer teaches that the dairy powder can be applied to the cheese at an amount of 1 to 9wt% based on the cheese product(paragraph 10) and that anticaking components can also be included in amount of 2-3%(paragraph 33). Therefore, the balance would comprise dairy components in an amount of 1 to 7%. This would equate to 25-78% dairy ingredients in the anticaking agent. 
Galer teaches that the dairy powder can be  “any commercially available dairy powder(paragraph 21)” but is silent on the use of milk permeate powder, whey permeate powder or deproteinized whey. However, it would have been obvious to use deproteinized whey since it is a commercially available dairy powder that can meet the functional requirements of Galer. 
For example, Think Dairy USA.org teaches that whey permeate powder(also called deproteinized whey) is a coproduct of the production of whey protein concentrate and whey protein isolate. Think Dairy USA further teaches that deproteinized whey has “good solubility and a pleasant dairy flavor.”
It would have been obvious to use deproteinized whey as the dairy powder in Galer since it is taught in Think Dairy USA.org to be a commercially available dairy powder that has “pleasant dairy flavor.”
Regarding claims 9, Galer teaches that the anticaking composition is a blend of 2.5% cream cheese powder and 2% of a blend of natamycin and cellulose based on the weight of the coated cheese shreds(paragraph 45). Therefore, the cellulose and natamycin blend is present in an amount of 44%(2/4.5). Galer is silent on the exact amount of cellulose and natamycin in the blend but does refer to it as “cellulose based.” Therefore, one of ordinary skill in the art would expect that the amount of cellulose present in the entire composition would be slightly less than the 44% of the natamycin/cellulose blend, i.e. would reasonably include an amount of 9.5-40wt% cellulose by weight. 
Regarding claims 10, Galer teaches that the dairy powder can be applied to the cheese at an amount of 1 to 9wt% based on the cheese product(paragraph 10) and that anticaking components can also be included in amount of 2-3%(paragraph 33). Therefore, the anticaking agent comprising the dairy powder and anticaking components contains 18-75%(2/9-3/4) anticaking blend. As stated above, it would have been obvious to use the anticaking blend of Fannon as the anticaking components to be included with the dairy powder of Galer.  Fannon teaches that the blend includes 30-65% potato starch, 30-65% calcium sulfate, and 0.1-40% fat. When replacing the anticaking blend in Galer with the anticaking blend in Fannon, the composition as a whole would comprise 5.4-49% potato starch. 
	Regarding claim 13, Galer is silent on the use of dextrose and glucose oxidase in the anticaking agent. However, Fannon teaches that dextrose and glucose oxidase are commonly included in food products to “eliminate yeast and molds and, at the same time, to prevent the treated product from caking.” (paragraph 10). It would have been obvious to include dextrose and glucose oxidase in the anticaking agent of Galer in order to “eliminate yeast and molds and, at the same time, to prevent the treated product from caking.” It would have been obvious to adjust the amount of dextrose and glucose oxidase in order to achieve these goals. 
Regarding claim 15, Galer teaches that the dairy powder contains potassium sorbate(paragraph 22) but is silent on the amount present. However, since potassium sorbate is a well-known food preservative it would have been obvious to adjust the amount present in order to prevent any unwanted microbial growth. 
Regarding claim 16, Galer is silent on the presence of silicon dioxide. However, Fannon teaches that the anticaking agent can comprises less than 5% processing aid such as silicon dioxide(paragraphs 48 and 49). It would have been obvious to include less than 5% silicon dioxide processing aid in the anticaking agent of Galer since this is commonly included in an anticaking agent as taught in Fannon. 
Regarding claim 18, Galer teaches an anticaking agent for cheese comprising 50% of a dairy powder and 50% non dairy anti-caking ingredients(table 1, 94% cheese shreds are coated with a composition comprising 3% cream cheese powder and 3% non-dairy anticaking blend). Since Galer teaches that the dairy powder and non-dairy anticaking blend can be first mixed together in one single composition(paragraph 33), the composition as a whole is considered an anticaking agent due to its anticaking properties. Galer teaches that the anticaking agent can comprise cellulose fiber, starch, and flour(paragraph 33).
Galer teaches that the dairy powder can be  “any commercially available dairy powder(paragraph 21)” but is silent on the use of milk permeate powder, whey permeate powder or deproteinized whey. However, it would have been obvious to use whey permeate powder since it is a commercially available dairy powder that can meet the functional requirements of Galer. 
For example, Think Dairy USA.org teaches that whey permeate powder is a coproduct of the production of whey protein concentrate and whey protein isolate. Think Dairy USA further teaches that whey permeate powder has “good solubility and a pleasant dairy flavor.”
It would have been obvious to use whey permeate powder as the dairy powder in Galer since it is taught in Think Dairy USA.org to be a commercially available dairy powder that has “pleasant dairy flavor.”
	Galer teaches that the anticaking agent comprises an anticaking blend of calcium sulfate and potato starch(paragraph 42) and further can contain fiber and flour(paragraph 33) but is silent on the amount of each component. However, Fannon teaches an anticaking blend that comprises 30-65% starch such as potato starch, 30-65% calcium component such as calcium sulfate, and 0.1-40% fat such as mineral oil(paragraphs 38, 44 and 45). Fannon teaches that the anticaking blend helps to promote the melt of cheese, reduces browning, and improves flavor and texture(paragraph 36).  It would have been obvious to use the anticaking blend of Fannon including 30-65% potato starch, 30-65% calcium sulfate, and 0.1-40% fat such as mineral oil as the anticaking blend in Galer in order to help to improve properties such as melt, browning, and flavor and texture. Since Galer teaches that the natamycin/anticaking blend can be combined with the dairy powder, it would have been obvious to combine the dairy powder with the anticaking blend in Fannon in order to achieve the anticaking agent as recited in claim 18. 
	When replacing the anticaking blend in Galer(table 1, anticaking agent comprises 50% anticaking blend) with the anticaking blend in Fannon, the composition as a whole would comprise 15-32.5% starch, 15-32.5% calcium sulfate, and 0.05-20wt% mineral oil. The amount of starch overlaps the claimed amount of 30-51% starch and renders it obvious.
	Galer teaches that presence of cellulose fiber(paragraph 33) but does not specifically teach the amount present. However, since Galer cellulose is a known anticaking agent it would have been obvious to adjust the amount in order to prevent caking among the cheese shreds. 
	Galer does not specifically teach that the divided cheese with the anticaking agent browns similarly to a divided cheese without the anticaking agent. However, as stated above it would have been obvious to include potato starch, calcium sulfate, and mineral oil in the anticaking agent of Galer as taught in Fannon. Fannon teaches cooking a divided cheese product with an anticaking agent comprising starch, a calcium component such as calcium sulfate, and an oil such as mineral oil in an impinger oven at a temperature of 450F for 4 minutes 30 seconds(paragraph 67). Fannon teaches that this divided cheese has similar browning to a shredded cheese with a cellulose anticaking agent(table 75). Fannon further teaches that divided cheese with a cellulose anticaking agent has similar browning to cheese without any anticaking agent(paragraph 12). Therefore, a divided cheese with the anticaking agent taught in Galer and Fannon would be expected to brown similarly to a divided cheese without the anticaking agent. 
Furthermore, Merrill teaches a coating composition comprising whey protein and an oxidoreductase such as glucose oxidase that reduces fat and/or oil absorption in the food during cooking(paragraph 74). The oxidoreductase reduces the high sugar content present in the whey protein, which reduces browning of the intended food product(paragraph 109). Therefore, it would have been obvious to include an oxidoreductase such as glucose oxidase in with the anticaking composition of Galer, Fannon, and Think Dairy USA.com in order to prevent any browning that may occur from the presence of the whey protein. 
Galer teaches that “The dairy powder may be of a sufficiently small particle size such that its presence is not immediately apparent upon visual inspection”(paragraph 23).  Therefore, it would have been obvious to make the particle size of the anticaking agent sufficiently small enough to not be visually apparent on the shredded cheese product, i.e. would have “little to no visibility” as claimed. 
Regarding claims 19, Galer teaches that the dairy powder can be applied to the cheese at an amount of 1 to 9wt% based on the cheese product(paragraph 10) and that anticaking compents can also be included in amount of 2-3%(paragraph 33). Therefore, the anticaking agent comprising the dairy powder and anticaking components contains 18-75%(2/9-3/4) anticaking blend. As stated above, it would have been obvious to use the anticaking blend of Fannon as the anticaking components to be included with the dairy powder of Galer.  Fannon teaches that the blend includes 30-65% potato starch, 30-65% calcium sulfate, and 0.1-40% fat. When replacing the anticaking blend in Galer with the anticaking blend in Fannon, the composition as a whole would comprise 5.4-49% potato starch. 
Regarding claim 21, Galer teaches a food product comprising(table 1):
Divided cheese comprising a plurality of individual cheese particles; and
An anticaking agent of claim 1 dispersed on the individual cheese particles in an amount sufficient to inhibit caking of the individual cheese particles
Regarding claim 22, Galer teaches that the anticaking agent is applied at an amount of 6%(See table 1: 3% cream cheese powder and 3% anticake/natamycin blend).
Regarding claims 23,24, Galer teaches a method of treating divided cheese for anticaking, comprising(table 1, paragraph 36):
a. Providing divided cheese
b. Dispersing the anticaking agent of claim 1 over the divided cheese in an amount of 6%.
            As stated above, it would have been obvious to use anticaking blend of Fannon in combination with the dairy powder in Galer to form the anticaking agent of claim 1. Fannon teaches cooking a divided cheese product with an anticaking agent comprising starch, a calcium component such as calcium sulfate, and an oil such as mineral oil in an impinger oven at a temperature of 450F for 4 minutes 30 seconds(paragraph 67). Fannon teaches that this divided cheese has similar browning to a shredded cheese with a cellulose anticaking agent(table 3). Fannon further teaches that divided cheese with a cellulose anticaking agent has similar browning to cheese without any anticaking agent(paragraph 12). Therefore, a divided cheese with the anticaking agent taught in Galer and Fannon would be expected to brown similarly to a divided cheese with the anticaking agent.
Galer teaches that “The dairy powder may be of a sufficiently small particle size such that its presence is not immediately apparent upon visual inspection”(paragraph 23).  Therefore, it would have been obvious to make the particle size of the anticaking agent sufficiently small enough to not be visually apparent on the shredded cheese product, i.e. would have “little to no visibility” as claimed. 

	

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galer(US 2011/0244105) in view of Fannon(US 2013/0337142), American Dairy Products Institute(Milk Permeate Powder) and Merrill(US 2006/0008555).

Galer and Fannon teach the limitations of claim 1 as outlined above. Galer teaches that the dairy powder can be  “any commercially available dairy powder(paragraph 21)” but is silent on the use of milk permeate powder, whey permeate powder or deproteinized whey. However, it would have been obvious to use milk permeate powder since it is a commercially available dairy powder that can meet the functional requirements of Galer. 
For example, American Dairy Products Institute.org teaches that milk permeate powder is a coproduct of the production of milk protein concentrate. It is described as having a “clean, slightly salty taste and a uniform particle size.” American Dairy Products Institute teaches that milk permeate powder comprises a minimum of 75% lactose, which overlaps the claimed range of 61-75wt% and renders it obvious. 
It would have been obvious to use milk permeate powder as the dairy powder is Galer since it is a commercially available dairy powder with a “clean, slightly salty taste and a uniform particle size” as taught in American Dairy Products Institute.org.   
Furthermore, as stated above, it would have been obvious to include an oxidoreductase such as glucose oxidase in with the anticaking composition of Galer, Fannon, and in American Dairy Products Institute.org order to prevent any browning that may occur from the presence of the milk permeate powder.



Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galer(US 2011/0244105) in view of Fannon(US 2013/0337142), ThinkDairyUSA.org(whey Permeate powder), and Merrill(US 2006/0008555) further in view of Ball(US 2015/0079224).
Regarding claims 12, and 25 Galer teaches that the anticaking agent can comprise cellulose but is silent on the presence of sugarcane fiber. However, Ball teaches a dietary fiber extracted from sugar cane. Ball teaches in paragraph 15
Fibres separated from grasses such as sugarcane have several advantageous properties compared to incomplete (not whole plant fibres) such as bran, psyllium husk and inulin. The fibre is a true lignose, hemicellulose and cellulose combination such as the total dietary fibres found in most vegetables. Additionally even though sugarcane fibre is classed as almost entirely insoluble fibre, using the standard chemical methods of classification, it has many of the properties of soluble fibres as well such as it has a high water binding capacity (up to 8-10 times by weight) and a probiotic effect. Also even though insoluble fibres are known to have little or no effect on blood glucose levels it has been observed that, when prepared correctly, sugarcane fibre can have profound benefits on postprandial blood glucose levels. This is most likely a combination of the fact that the hemicellulose fraction of the fibre has soluble components that are released during digestion and that when prepared correctly the fibre retains a number of biologically active molecules.
It would have been obvious to use sugarcane fiber as part of the anticaking agent in Galer since sugarcane fiber contains cellulose, a known anticaking agent as taught in Galer, and because sugarcane fiber has “profound benefits on postprandial blood glucose levels.” It would have been obvious to adjust the amount of sugarcane fiber in order to achieve the desired blood glucose levels. 



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galer(US 2011/0244105) in view of in view of Fannon(US 2013/0337142), ThinkDairyUSA.org(whey Permeate powder), Merrill(US 2006/0008555) further in view of Cirigliano(US 5895680). 
Regarding claim 14, Galer teaches that the anticaking coating comprises natamycin but is silent on the amount present. However, Cirigliano teaches a microbiocidal composition comprising natamycin and nysin. Cirigiliano teaches that the amount of micobiocidal composition is directly dependent on the amount of water present in the food, with more natamycin being required for a higher water content(paragraph 3, line 36-57). Therefore, it would have been obvious to adjust the amount of natamycin in the anticaking composition of Galer depending on the amount of water present in the food product. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/7/2022 is insufficient to overcome the rejection of claims 1,3-6,8-19,21-25  based upon the prior art references as set forth in the last Office action because:  
	Regarding the visibility data, the mozzarella cheese with the claimed anticaking agent performed similarly to the anticaking agent of Galer. Cheddar cheese performed unexpectedly better in terms of visibility. Therefore, the data does not show unexpected results for all cheese, just cheddar cheese, and is not commensurate in scope with the claimed invention. 
	Furthermore, Galer teaches that the visibility of the anticaking agent can be adjusted by modifying the particle size of the anticaking agent(paragraph 23). Therefore, it is not unexpected to achieve little to no visibility if one of ordinary skill in the lowers the particle size. It is noted that particle size is not recited in the instant claims. 
Regarding the clumping data, the mozzarella cheese with the claimed anticaking agent performed similarly to the anticaking agent of Galer. Cheddar cheese performed unexpectedly better in terms of anti-clumping. Therefore, the data does not show unexpected results for all cheese, just cheddar cheese, and is not commensurate in scope with the claimed invention.
The applicant’s data pertaining to browning is also not convincing because it didn’t compare the closest prior art. The data only shows that the claimed invention has similar browning to a 2% cellulose anticaking agent, not that the prior art does not have this same property. Therefore, the applicant has not shown anything unexpected in terms of reduced browning of the claimed invention. 
Also, the data does not show any “reduced browning”, it only shows that browning was similar to 2% cellulose. The applicant did not compare compositions with high lactose dairy powders to compositions of the claimed invention in order to show that browning was “reduced” in comparison to high lactose dairy powders. 
Furthermore, the prior art Fannon teaches that an anticaking agent comprising, potato starch, calcium sulfate, and mineral oil applied on divided cheese has similar browning to a shredded cheese with a cellulose anticaking agent(table 75). Therefore, one of ordinary skill in the art would expect that the anticaking agent taught by Galer and Fannon would have the same reduced browning properties. 
Lastly, the reduction of browning experienced in the present invention is not unexpected due to the teachings of Merrill as stated above. Specifically, Merrill teaches a coating composition comprising whey protein and an oxidoreductase such as glucose oxidase that reduces fat and/or oil absorption in the food during cooking(paragraph 74). The oxidoreductase reduces the high sugar content present in the whey protein, which reduces browning of the intended food product(paragraph 109). Therefore, it would have been obvious to include an oxidoreductase such as glucose oxidase in with the anticaking composition of Galer, Fannon, and Think Dairy USA.com in order to prevent any browning that may occur from the presence of the whey protein. 

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
The applicant argues that the prosecution history of Galer demonstrates that high lactose powders such as whey powders restrict melt rather than enhance it. Therefore, according to the applicant, it wouldn’t have been obvious to use high lactose dairy powders as anti-caking agents as claimed. 
However, this argument is not convincing because the applicant is not comparing the closest prior art. The Gass declaration in Galer only shows that the Parsons reference did not show good melting properties, not that all high lactose dairy powders have this problem. Furthermore, the Parsons reference used only dairy powder as the anticaking agent while Galer uses additional anticaking agents such as starch along with the dairy powder. 
The remaining arguments were addressed in the response to declaration above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791